PER CURIAM.
The District Court of Appeal, Fourth District, has certified that its decision in this cause is one passing upon a question of great public interest. Article V, Section 4(2), Florida Constitution, F.S.A. The factual circumstances, background and the question involved are set forth in the *214decision of the District Court reported at 254 So.2d 382 (4th D.C.A. Fla.1971). For the order certifying the question as requested in Rupp v. Jackson, 238 So.2d 86 (Fla.1970), see 256 So.2d 22.
We have reviewed the decision below, the record in the cause, the briefs of counsel, and' have heard oral argument. It is our judgment that the decision of the District Court appropriately disposes of the issue raised. See also, Adkins, Florida Criminal and Civil Discovery, § 3-24, at page 118 (1970). Accordingly, the opinion certified is approved as the response of this Court.
The writ of certiorari is discharged.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS and BOYD, JJ., concur.